Citation Nr: 0002441	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-07 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a shrapnel wound of 
the right upper thigh and a left ankle injury.  

2. Entitlement to an initial compensable evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1965 to 
November 1968.  

This appeal arose from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for a shrapnel wound to the 
right upper thigh and a left ankle injury.  Entitlement to 
service connection for malaria was granted, and the 
disability was initially evaluated as noncompensable.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

In his substantive appeal, received in May 1998, the veteran 
elected to appear personally at a hearing before a Member of 
the Board at the RO.  In correspondence submitted in November 
1998, he withdrew the hearing request.  

In correspondence received in May 1999, the veteran stated 
that he desired a hearing before the Board.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a)(West 1991);  38 C.F.R. 
§ 3.103(a)(1999), the Board is deferring adjudication of the 
issues on appeal pending a remand of the case to the RO for 
further development as follows:  

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California RO before a 
Member of the Board.  He should be given 
the option of attending a videoconference 
hearing.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

